PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DONLIN et al.
Application No. 16/094,682
Filed: 18 Oct 2018
Patent No. 10,980,754
Issued: 20 April 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT	
:	AND NOTICE OF INTENT
:	TO ISSUE 
:	CERTIFICATE OF CORRECTION
Docket No. USTL.P0071US


This is a redetermination of the patent term adjustment in response to the “LETTER OF GOOD FAITH AND CANDOR”, filed July 7, 2021, which is being treated as an application for patent term adjustment, requesting that the patent term adjustment determination for the above-identified patent be changed from 202 days to 170 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On April 20, 2021, the above-identified application matured into U.S. Patent No. 10,980,754.  The patent issued with a PTA of 202 days. 

The present petition

Patentees assert that they should have been assessed additional Applicant delay of 32 days pursuant to 37 CFR 1.704(b). 

Discussion

Patentees’ arguments have been carefully considered. Upon review, the USPTO finds that patentee is entitled to 170 days of PTA. 

Patentees and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A) and 37 CFR 1.702(a), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B) and 37 CFR 1.703(b), and the amount of overlapping delay.

A review of the file reveals that Applicants filed a reply to a December 28, 2018 Notification of Insufficiency Under 37 CFR 1.492 and/or 1.495 (DO/EU/US) on April 29, 2019.  As such, Applicants should have been assessed delay under 37 CFR 1.704(b) of 32 day ( the number of 

days beginning March 29, 2019 and ending April 29, 2019).  The Office thanks Patentees for their good faith and candor in bringing this error to the Office’s attention.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
202 + 0 + 0 – 0 – 32 = 170

Conclusion

Patentees are entitled to PTA of one hundred seventy (170) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 202 + 0 + 0 – 0 – 32 = 170 days. 

The $210 PTA fee has been charged to Deposit Account No. 50-5902, as authorized.

Also, as a one month extension of time was necessary to make the instant application for patent term adjustment timely, $110 has been charged to the deposit account, as authorized.

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred seventy (170) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.


/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction









UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,980,754
		DATED            :  April 20, 2021   
		INVENTOR(S) :  Donlin et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 202 days.

      Delete the phrase “by 202 days” and insert – by 170 days--